Citation Nr: 0739198	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The appellant is the surviving 
spouse of a veteran who had active service from November 1945 
until June 1966, and died in March 2004.  

The claim of service connection for the cause of the 
veteran's death are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the veteran's lifetime, service connection had been 
established for hearing loss, and he was granted a 100 
percent rating from June 2003.


CONCLUSION OF LAW

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. § 3.22 (2007).   







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that 
benefits under 38 U.S.C.A. § 1318 is being denied, and hence 
no rating or effective date will be assigned with respect to 
the claim.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in April 2004 that addressed the four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  

Although the appellant was not informed of the veteran's 
service-connected hearing loss, a benefits determination 
under 38 U.S.C.A. § 1318 would be based on the length of time 
the veteran was found to be in receipt of or entitled to be 
in receipt of compensation for a service-connected disability 
and found to be totally disabled at the time of his death.  
Consequently, to the extent that there was any notice error, 
such error is harmless and would present no prejudice to the 
appellant in adjudication of the claim.

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The appellant has submitted private medical records 
and opinions.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compensation Benefits under 38 U.S.C.A. § 1318

DIC payments are authorized under 38 U.S.C.A. § 1318 when a 
veteran who dies, not as the result of the veteran's own 
willful misconduct, and who was in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability rated totally disabled if (1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war (POW) who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318.

The veteran's service-connected hearing loss was rated as 100 
percent disabling in an October 2003 rating decision.  The 
veteran subsequently died in March 2004.  

The evidence does not indicate that the veteran was 
continuously rated totally disabled for his service-connected 
hearing loss for a period of 10 years or more at the time of 
his death, that he was rated for a period of not less than 5 
years from the date of his discharge or other release from 
active duty, or that he was a former POW.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful. However, the Board has carefully reviewed 
the record in depth and has been unable to identify a basis 
upon which the appellant's claim may be granted. The record 
in conjunction with the criteria for DIC benefits under 
38 U.S.C.A. § 1318 does not support a grant of DIC benefits 
under 38 U.S.C.A. § 1318.  The appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1318 is denied.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

In March 2004, the appellant filed a claim for service 
connection for hepatitis C for accrued benefits purposes.  In 
this regard, the Board notes that service connection for 
cryoglobinemia with hepatitis C and kidney complications were 
denied by a rating action dated in December 2003.  In 
February 2004, the veteran submitted a notice of disagreement 
pertaining to the adverse action.  This claim was pending at 
the time of the veteran's death on March [redacted], 2004.  The 
appellant argues that the claim of service connection for 
cryoglobinemia with hepatitis C and kidney complications, for 
accrued benefits purposes should be granted.  This claim has 
not been specifically adjudicated by the RO and the Board 
finds that it is inextricably intertwined with the veteran's 
claim of service connection for the cause of the veteran's 
death.  In this regard, the appellant claims that hepatitis C 
played a role in the veteran's death.  The Court has held 
that where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board also notes that proper VCAA notice as it pertains 
to the claim of service connection for the cause of the 
veteran's death has not been provided.  In the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must also include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

If service connection for cryoglobinemia with hepatitis C and 
kidney complication is found, the agency of original 
jurisdiction (AOJ) should properly develop the record, 
including obtaining a medical opinion if necessary.  
Thereafter, the AOJ should make a determination as to whether 
the cryoglobinemia with hepatitis C and kidney complication 
caused or contributed to the cause the veteran's death.  

In view of the foregoing, the claim is remanded for the 
following:

1.  Furnish the appellant and her service 
representative a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death and 
accrued benefits, as outlined by the 
Veterans Court in Hupp v. Nicholson, No. 
03-1668 (U.S. Vet. App. July 18, 2007).  
Such notice must be tailored to the 
specific information provided in the 
appellant's March 2004 claim for 
benefits.  This notice must specifically 
include (1) a statement of the 
conditions, if any, for which a veteran 
was service connected at the time of his 
or her death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.  

2.  Adjudicate the inextricably 
intertwined issue of service connection 
for cryoglobinemia with hepatitis C and 
kidney complication.  If service 
connection for cryoglobinemia with 
hepatitis C and kidney complication is 
granted, the AOJ should properly develop 
the record pertaining to the claim of 
service connection for the cause of the 
veteran's death, including obtaining a 
medical opinion concerning whether 
cryoglobinemia with hepatitis C and 
kidney complication caused or contributed 
to cause the veteran's death.

3.  After the foregoing, the RO should 
review the appellant's claim of service 
connection for the cause of the veteran's 
death.  If the determination is adverse 
to the appellant, she and her 
representative should be provided an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


